BARNARD, P. J.
The defendant was granted probation after having been convicted of violations of the Corporate Securities Act. He appealed from an order denying his motion for a new trial. A clerk’s transcript was filed on November 9, 1940, and no reporter’s transcript has been filed. No briefs having been filed and no appearance having been made in behalf of the defendant when the cause came on for hearing on January 14, 1941, the attorney-general moved for an affirmance of the order under section 1253 of the Penal Code.
The motion is granted and the order is affirmed.
Marks, J., and Griffin, J., concurred.